Stiip does not

affect confirmed plan

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re: : Bankruptcy No. 18-16913-elf
Renee D. Sharpe : Chapter 13
Debtor

MTGLQ Investors, LP c/o Rushmore Loan
Management Services
Movant
VS.
Renee D. Sharpe and Frederick Sharpe (Non-
filing Co-Debtor)

Debtor/Respondent
and
William C. Miller, Esquire
Trustee/Respondent

CONSENT ORDER / STIPULATION AGREEMENT SETTLING
MOTION FOR RELIEF FROM AUTOMATIC STAY

AND NOW, upon the Motion of MTGLQ Investors, LP c/o Rushmore Loan
Management Services (“Creditor’/”Movant”), through its counsel, Hladik, Onorato &
Federman, LLP, for relief from the automatic stay pursuant to Bankruptcy Code § 362(d) as to
certain property, 574 E. Lincoln Highway, Coatesville, PA 19320 (the “Property”), it is hereby
agreed as follows:

Renee D. Sharpe (hereafter, “Debtor”) acknowledges that the following monthly post-
petition mortgage payments are due as follows:

Payments (2/1/2019 — 7/1/2019 @ $1,045.49 each) ...... $6,272.94
Atlotngy 8 1e0s/C0S1S, ccsiinimramamn cain nem $1,031.00
Arrears (“AIrears”) cccivssssvereiscsnscerversseeasrsereerissvsscsscaesies $7,303.94
ls Debtor shall cure the remaining Arrears as set forth above by paying one-eighth

(1/8) of the Arrears per month ($9/3.00/month) for the next eight (8) months, together with the
regular monthly mortgage payment (currently $/,045.49/month), for a total combined monthly
payment of $/,958.49 for the next eight (8) months beginning on August 01, 2019. In the
event the regular monthly payment changes for any reason, then the amount due pursuant to
this paragraph shall be adjusted accordingly. Thereafter, Debtor agrees to continue making the
regular monthly mortgage payments.

2. Debtor shall make the regular monthly payments required to the Trustee.
3. Debtor shall send all payments due directly to Creditor at the address below;

Rushmore Loan Servicing
P.O. Box 52708
Irvine, CA 92619-2708

Rushmore’s loan #xxxxx8612 must appear on each payment,

4. Jn the event Debtor fails to make any of the payments set forth hereinabove (or
real estate taxes and/or hazard insurance when due) on or before their due dates, Creditor
and/or Counsel may give Debtor and Debtor’s counsel notice of the default. If Debtor does not
cure the default within ten (10) days of the notice, upon Certification of Default to the Court,
and request for Order, with a copy to Debtor and Debtor’s counsel, Creditor shall be entitled to
relief from the bankruptcy stay and Co-Debtor stay upon entry of Court Order.

5. The failure by the Creditor, at any time, to file a Certification of Default upon
default by the Debtor shall not be construed, nor shall such failure act, as a waiver of any of
Creditor’s rights hereunder.

6. Upon issuance of the aforesaid Order, the parties hereto further agree that
Creditor may proceed in state court to exercise all rights and remedies available to it as a
mortgagee and creditor under state and federal law including, but not limited to, the initiation
of and continuation of foreclosure and execution process through sheriffs sale concerning the
Property and ejectment thereafter.

7. In the event Debtor converts to a bankruptcy under Chapter 7 of the Bankruptcy
Code then Debtor shall pay all pre-petition arrears and post-petition arrears within 10 days
from the date the case is converted. If Debtor fails to make payments in accordance with this
paragraph then the Creditor, through Counsel, may file a certification setting forth said failure
and the Creditor shall be entitled to the entry of a Court Order granting it relief from the
automatic stay.

8. It is further agreed that the 14-day stay provided by Rule 4001 (a)(3) is hereby
waived.

9. The undersigned parties request that the Court enter an Order approving this
Consent Order/Stipulation and the terms therein.

 
By signing this Stipulation, Debtor’s Counsel represents that the Debtor is familiar with
and understands the terms of this Stipulation and agrees to said terms regardless of whether the
Debtor has actually signed this Stipulation. Seen and agreed by the parties on the date set forth
below:

 

/s/ Danielle Boyle-Ebersole /s/ John A. Gagliardi
Danielle Boyle-Ebersole, Esquire John A. Gagliardi, Esquire
Counsel for Creditor Counsel for Debtor
Date: 07/09/2019 Date: 07/09/2019

) /

“> #7 :
2 a / iv f°
William C Miller, Esquire \o OBJECTION

Trustee *without prejtidice to any
trustee rights and remedies.

 

Date: 8/14/2019

AND NOW, this day of , 2019, it is hereby ORDERED
that this Stipulation Agreement between the parties is hereby approved.

 

Honorable Eric L. Frank
U.S. Bankruptcy Judge
